UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF WASHINGTON

SEATTLE DIVISION
J & JSPORTS PRODUCTIONS, INC., ) Case No. 2:18-cv-00518-MJP
)
Plaintiff, ) STIPULATED MOTION TO
) EXTEND TIME FOR RESPONSE
Vs. )
) NOTE ON MOTION CALENDER:
BREWBAKERS, INC., et al., ) June 14, 2019
)
)

Defendants. (Same-Day Stipulated Motion)

 

Pursuant to Fed. R. Civ. P. 15(a)(3) and LCR 15 and 10(g), the parties hereby stipulate,
as evidenced by their respective counsel’s signatures below, to move the Court to extend the time
for Plaintiff to respond to Defendants’ Amended Answer, Affirmative Defenses, and
Counterclaims until Monday, June 24, 2019.

ITIS SO ORDERED.

DATED this /6_ a day of June, 2019.

Mite {hte

Hon. Marsha J. Pechmay.
United States District ate
IT IS SO STIPULATED:

 

AHLERS CRESSMAN & SLEIGHT WYSE KADISH LLP

/s/ Brett Hill /s/ Bruce H. Orr

Brett Hill, WSBA No. 35427 By: Bruce H. Orr, WSBA No. 19147
Brett.hill@acslawyers.com bho@wysekadish.com

Of Attorneys for Defendants Of Attorneys for Plaintiff

/s/ Jonathan Schirmer

Jonathan Schirmer, WSBA No. 54207
jonathan.schirmer@acslawyers.com
Of Attorneys for Defendants

Presented by:

Bruce H Orr, WSBA No. 19147
Email: bho@wysekadish.com
Wyse Kadish LLP

900 SW Sth Ave, Ste 2000
Portland, OR 97204

Phone: 503 228-8448

Fax: 503 273-9135
